UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6525



MAURICE VERSHAWN HOWARD, a/k/a Moe,

                                             Petitioner - Appellant,

          versus


RICKY STOWE; COMMONWEALTH OF VIRGINIA; RONALD
J. ANGELONE, Director, Virginia Department of
Corrections,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-99-662-3)


Submitted:   June 15, 2000                   Decided:   June 26, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Maurice VerShawn Howard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Maurice VerShawn Howard appeals the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).   We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court. See Howard v. Stowe, No. CA-99-662-3

(E.D. Va. Mar. 28, 2000).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2